 



Exhibit 10.5

PENWEST PHARMACEUTICALS CO.
Director Restricted Stock Agreement
Granted Under 2005 Stock Incentive Plan

     This AGREEMENT is entered into as of [ ______ ], 20[ ___ ] (the “Grant
Date”), between Penwest Pharmaceuticals Co., a Washington corporation (the
“Company”), and [ ______ ] (the “Participant”).

     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:

     1. Issuance of Shares.

     The Company shall issue to the Participant, and the Participant shall
accept from the Company, subject to the terms and conditions set forth in this
Agreement and in the Company’s 2005 Stock Incentive Plan (the “Plan”), [
______ ] shares (the “Shares”) of common stock, $.001 par value, of the Company
(“Common Stock”). The Company shall issue to the Participant one or more
certificates in the name of the Participant for that number of Shares issued to
the Participant. The Participant agrees that the Shares shall be subject to the
forfeiture provisions set forth in Sections 2 and 3 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.

     2. Forfeiture Option.

          (a) In the event that the Participant ceases to be a director of the
Company for any reason or no reason, with or without cause [ ______ ].

          (b) Unvested Shares” means the total number of Shares multiplied by
the Applicable Percentage at the time the Participant ceases to be a director of
the Company.

          (c) The “Applicable Percentage” shall be [ ______ ].

          (d) Notwithstanding the foregoing, the Applicable Percentage shall
immediately be reduced to zero (i) upon a Change in Control Event (as defined
below) on or prior to the date the Participant ceases to be a director,
(ii) upon the Participant’s death or disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder) on or prior to the date the Participant
ceases to be a director or (iii) upon the Participant’s retirement in accordance
with the Company’s normal retirement policy.

          (e) For the purposes of this Section 2, a “Change in Control Event”
shall mean:



  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Securities Exchange Act, as amended) (a
“Person”) of beneficial ownership of any capital stock of the

 



--------------------------------------------------------------------------------



 



      Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the 1934 Securities Exchange Act, as
amended) 50% or more of the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control Event: (A) any acquisition directly from the
Company, (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition; or     (ii)   such time as the Continuing
Directors (as defined below) do not constitute a majority of the Board of
Directors of the Company (the “Board”) (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the Grant Date or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or     (iii)   the consummation of a merger,
consolidation, reorganization, recapitalization or share exchange involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, of the resulting or acquiring
corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Voting Securities immediately prior
to such Business

-2-



--------------------------------------------------------------------------------



 



      Combination and (y) no Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% of the combined
voting power of the then-outstanding securities of the Acquiring Corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or     (iv)  
the liquidation or dissolution of the Company.

     3. Exercise of Forfeiture Option and Closing.

          (a) The Company shall request forfeiture of the Unvested Shares by
delivering or mailing to the Participant (or the Participant’s estate), within
180 days after the termination of the Participant’s membership on the Board, a
written notice specifying the number of Shares to be forfeited. If and to the
extent such forfeiture option (the “Forfeiture Option”) is not so exercised by
the giving of such notice within such 180-day period, the Forfeiture Option
shall automatically expire and terminate effective upon the expiration of such
180-day period.

          (b) Within 10 days after delivery to the Participant of the Company’s
notice of the exercise of Forfeiture Option of the Unvested Shares, the
Participant (or the Participant’s estate) shall tender to the Company at its
principal offices the certificate or certificates representing the Unvested
Shares, duly endorsed in blank or with duly endorsed stock powers attached
thereto, all in form suitable for the transfer of such Unvested Shares to the
Company.

          (c) After the time at which any Unvested Shares are required to be
delivered to the Company for transfer to the Company pursuant to Section 3(b)
above, the Company shall not pay any dividend to the Participant on account of
such Shares or permit the Participant to exercise any of the privileges or
rights of a stockholder with respect to such Shares, but shall, in so far as
permitted by law, treat the Company as the owner of such Shares.

          (d) Any fraction of a Share resulting from a computation made pursuant
to Section 2 of this Agreement shall be rounded to the nearest whole Share (with
any one-half Share being rounded upward).

     4. Restrictions on Transfer. The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Unvested Shares, or any interest
therein, except that the Participant may transfer such Unvested Shares (A)
(i) by will or the laws of descent and distribution applicable if the
Participant dies, (ii) pursuant to a qualified domestic relations order or
(iii) to the spouse, children or grandchildren of the Participant (“Immediate
Family Members”), or to a trust for the exclusive benefit of such Immediate
Family Members or to a partnership in which such Immediate Family Members are
the only partners, provided, in each case, that such Unvested Shares shall
remain subject to this Agreement (including without limitation the restrictions
on transfer set forth in this Section 4 and the forfeiture provisions of this
Agreement) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of

-3-



--------------------------------------------------------------------------------



 



this Agreement, or (B) as part of the sale of all or substantially all of the
shares of capital stock of the Company (including pursuant to a merger or
consolidation).

     5. Restrictive Legends.

     All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

“The shares of stock represented by this certificate are subject to restrictions
on transfer and forfeiture provisions set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
the holder’s predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”

     6. Provisions of the Plan. This Agreement is subject to the provisions of
the Plan, a copy of which is furnished to the Participant with this Agreement.

     7. Miscellaneous.

          (a) No Rights to Continued Service The Participant acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as a director for the vesting period, for any period, or at all.

          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.

          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

          (e) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

          (f) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Washington without
regard to any applicable conflicts of laws.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  PENWEST PHARMACEUTICALS CO.
 
                By:    

      Title:    

      Address:   39 Old Ridgebury Road, Suite 11

          Danbury, Connecticut 06810-5120
 
                      [Name of Participant]

         

  Address:    

       

-5-